—Judgment, Supreme Court, Bronx County (Alexander Hunter, J., at hearing; Robert Cohen, J., at plea and sentence), rendered August 19, 1998, convicting defendant of criminal sale of a controlled substance *350in the third degree, and sentencing him to a term of 1 to 3 years, unanimously affirmed.
Defendant’s request to call the undercover officer at the suppression hearing was properly denied because the evidence at the hearing did not raise any substantial issue as to the legality of his arrest (see, People v Chipp, 75 NY2d 327, 337-338, cert denied 498 US 833; People v Petralia, 62 NY2d 47, cert denied 469 US 852). The facts set forth in the undercover officer’s report clearly set forth probable cause to believe that defendant participated in the drug transaction by furnishing drugs to his codefendant who then transferred them to the undercover officer. Concur — Nardelli, J. P., Williams, Ellerin, Wallach and Friedman, JJ.